Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated December 2, 2019. Claims 1- 18 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on May 1, 2020 (1), May 1, 2020 (2), May 1, 2020 (3), May 1, 2020 (4), May 1, 2020 (5), May 1, 2020 (6), May 1, 2020 (7) and May 1, 2020 (8), together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings 

3	The drawings submitted on December 2, 2019 are accepted.
Obviousness Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.1	Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10,891,035 in view of U.S. Patent Application Publication 2020/0181822   Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
A method comprising: providing a garment previewing tool that allows previewing on a computer screen of a jeans garment customized by a user with a finishing pattern created using a laser input file by a laser, wherein the garment previewing tool comprises
A method comprising:
providing a garment previewing tool that allows previewing on a computer screen of a jeans garment customized by the user with a finishing pattern created using a laser input file by a laser, wherein a preview image generated by the garment previewing tool is a three- dimensional preview image of the jeans garment after a postlaser wash, simulated to have an appearance when worn by a person, and is rotatable in three dimensions to be viewed from an angle selected by the user, and 
the garment previewing tool comprises
providing an option for the user to select a jeans garment base and upon the user's selection, showing a first garment preview image on the computer screen comprising a jeans base image for the selected garment base,
providing an option for the user to select a jeans garment base and upon the user's selection, showing a first garment preview image on the computer screen comprising a jeans base image for the selected garment base,

providing an option for the user to select a wear pattern from a menu of wear patterns, wherein each wear pattern is associated with a laser input file to be used by a laser to produce that wear pattern onto a jeans garment,
providing an option for the user to select a wear pattern from a menu of wear patterns, wherein each wear pattern is associated with a laser input file to be used by a laser to produce that wear pattern onto a jeans garment,
after the wear pattern is selected, showing a second garment preview image on the computer screen comprising the selected wear pattern in combination with the jeans base image, wherein the second garment preview image replaces the first garment preview image,
after the wear pattern is selected, showing a second garment preview image on the computer screen comprising the selected wear pattern in combination with the jeans base image, wherein the second garment preview image replaces the first garment preview image,

in the second garment preview image, allowing the user to select the wear pattern and modify a sizing of the wear pattern relative to the jeans base image, wherein as the user makes changes, the modified sizing of the wear pattern is displayed to the user in real time,
in the second garment preview image, allowing the user to select the wear pattern and modify a sizing of the wear pattern relative to the jeans base image, wherein as the user makes changes, the modified sizing of the wear pattern is displayed to the user in real time,
in the second garment preview image, allowing the user to select the wear pattern and modify a position of the wear pattern relative to the jeans base image, wherein as the user makes changes, the modified positioning of the wear pattern is displayed to the user in real time, and
in the second garment preview image, allowing the user to select the wear pattern and modify a position of the wear pattern relative to the jeans base image, wherein as the user makes changes, the modified positioning of the wear pattern is displayed to the user in real time, and
showing a third garment preview image on the computer screen comprising the jeans base image and selected wear pattern, with modified sizing or modified positioning, or a combination;
showing a third garment preview image on the computer screen comprising the jeans base image and selected wear pattern, with modified sizing or modified positioning, or a combination;

providing a target pair of jeans corresponding to the jeans garment base selected by the user; and
providing a target pair of jeans corresponding to the jeans garment base selected by the user; and
based on a laser input file associated with the third garment preview image comprising the selected wear pattern with modified sizing or modified positioning, or a combination, using a laser to create a finishing pattern on an outer surface of the target jeans
based on laser input file associated with the third garment preview image comprising the selected wear pattern with modified sizing or modified positioning, or a combination, using a laser to create a finishing pattern on an outer surface of the target jeans.
wherein the second garment preview image comprises a plurality of pixels, each pixel is at a pixel location of the second garment preview image and comprises color value, and a pixel is displayed on the computer screen at its pixel location as a color, corresponding to its color value, and the second garment preview image is generated by a method comprising generating an adjusted base image from the jean base image without the selected wear pattern, generating a pattern mask based on the laser input file associated with the selected wear pattern, for each pixel in the second garment preview image, calculating a first contribution based on values from the pattern mask and the jeans base image, for each pixel in the second garment preview image, calculating a second contribution based on values from the pattern mask and the adjusted base image, for each pixel in the second garment preview image, combining the first contribution and second contribution to obtain a color value for each pixel of the second garment preview image
(not in the instant application)


Claim 1 of Patent 10,891,035 contains every element of claim 1 of the instant application except the last one and the limitations in the instant application shown in bold.  The applicant has chosen to drop the last part, considering that it would result in a broader claim with reduced limitations. 
Patent 10,891,035 does not expressly teach wherein a preview image generated by the garment previewing tool is a three- dimensional preview image of the jeans garment after a postlaser wash, simulated to have an appearance when worn by a person, and is rotatable in three dimensions to be viewed from an angle selected by the user. Publication 2020/0181822 teaches wherein a preview image generated by the garment previewing tool is a three- dimensional preview image of the jeans garment after a postlaser wash, simulated to have an appearance when worn by a person, and is rotatable in three dimensions to be viewed from an angle selected by the user (Claim 1, L5-11: wherein a preview image generated by the garment previewing tool is a three-dimensional preview image of the jeans garment after a postlaser wash, simulated to have an appearance when worn by a person, and is rotatable in three dimensions to be viewed from an angle selected by the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Patent 10,891,035 with the method of Publication 2020/0181822 that included wherein a preview image generated by the garment previewing tool was a three- dimensional preview image of the jeans garment after a postlaser wash, simulated to have an appearance when worn by a person, and would be rotatable in three dimensions to be viewed from an angle selected by the user, because the 3D preview feature would allow a user to see a 360-degree preview (in any direction or orientation) of a garment with a laser finishing pattern as the garment would appear when it is worn by a person (Page 13, Para 0185, L6-10). 
Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim when considered in combination with Publication 2020/0181822 and as such is unpatentable over obviousness-type double patenting.

4.2	Claim 2 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
The method of claim I wherein a method of manufacturing the target pair of jeans comprises:
assembling the target jeans from fabric panels of a woven first material comprising a warp comprising indigo ring-dyed cotton yarn, wherein the fabric panels are sewn together using thread.

The method of claim I wherein a method of manufacturing the target pair of jeans comprises:
assembling the target jeans from fabric panels of a woven first material comprising a warp comprising indigo ring-dyed cotton yarn, wherein the fabric panels are sewn together using thread.



Claim 2 of Patent 10,891,035 contains every element of claim 2 of the instant application and thus anticipates claim 2 of the instant application.  Claim 2 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.3	Claim 3 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
The method of claim 2 wherein based on the laser input file, the laser removes selected amounts of material from a surface of the material of the target jeans at different pixel locations of the garment, and for lighter pixel locations of the finishing pattern, a greater amount of the indigo ring-dyed cotton warp yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo ring-dyed cotton warp yarn is removed.

The method of claim 2 wherein based on the laser input file, the laser removes selected amounts of material from the surface of a material of the target jeans at different pixel locations of the garment, and
for lighter pixel locations of the finishing pattern, a greater amount of the indigo ring- dyed cotton warp yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo ring-dyed cotton warp yarn is removed


Claim 3 of Patent 10,891,035 contains every element of claim 3 of the instant application and thus anticipates claim 3 of the instant application.  Claim 3 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.4	Claim 4 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent 10,891,035 in view of U.S. Patent Application Publication 2020/0181822   Although the conflicting claims are not identical, they are not patentably distinct from each other.


Patent 10,891,035
Instant Application
A method comprising: providing a garment previewing tool that allows previewing on a computer screen of a garment customized by a user with a finishing pattern created using a laser input file by a laser, wherein the garment previewing tool comprises
A method comprising:
providing a garment previewing tool that allows previewing on a computer screen of a garment customized by the user with a finishing pattern created using a laser input file by a laser, wherein a preview image generated by the garment previewing tool is a three- dimensional preview image of the jeans garment after a postlaser wash, simulated to have an appearance when worn by a person, and is rotatable in three dimensions to be viewed from an angle selected by the user, and
the garment previewing tool comprises

providing an option for the user to select a garment base and upon the user's selection, showing a first garment preview image on the computer screen comprising a base image for the selected garment base,
providing an option for the user to select a garment base and upon the user's selection, showing a first garment preview image on the computer screen comprising a base image for the selected garment base,

providing an option for the user to select a pattern from a menu of patterns, wherein each pattern is associated with a laser input file,
providing an option for the user to select a pattern from a menu of patterns, wherein each pattern is associated with a laser input file,
after the pattern is selected, showing a second garment preview image on the computer screen comprising the selected pattern in combination with the base image, wherein the second garment preview image replaces the first garment preview image,
after the pattern is selected, showing a second garment preview image on the computer screen comprising the selected pattern in combination with the base image, wherein the second garment preview image replaces the first garment preview image,
in the second garment preview image, allowing the user to select the pattern and alter a sizing of the pattern relative to the base image, wherein as the user makes changes, the altered sizing of the pattern is displayed to the user in real time,
in the second garment preview image, allowing the user to select the pattern and alter a sizing of the pattern relative to the base image, wherein as the user makes changes, the altered sizing of the pattern is displayed to the user in real time,
in the second garment preview image, allowing the user to select the pattern and alter a position of the pattern relative to the base image, wherein as the user makes changes, the altered positioning of the pattern is displayed to the user in real time, and
in the second garment preview image, allowing the user to select the pattern and alter a position of the pattern relative to the base image, wherein as the user makes changes, the altered positioning of the pattern is displayed to the user in real time, and
showing a third garment preview image on the computer screen comprising the base image and selected pattern, with altered sizing or altered positioning, or a combination,
showing a third garment preview image on the computer screen comprising the base image and selected pattern, with altered sizing or altered positioning, or a combination.
wherein the second garment preview image comprises a plurality of pixels, each pixel is at a pixel location of the second garment preview image and comprises color value, and a pixel is displayed on the computer screen at its pixel location as a color, corresponding to its color value, and the second garment preview image is generated by a method comprising generating an adjusted base image from the jean base image without the selected wear pattern, generating a pattern mask based on the laser input file associated with the selected wear pattern, for each pixel in the second garment preview image, determining a first contribution based on values from the pattern mask and the jeans base image, for each pixel in the second garment preview image, determining a second contribution based on values from the pattern mask and the adjusted base image, for each pixel in the second garment preview image, combining the first contribution and second contribution to obtain a color value for each pixel of the second garment preview image.
(not in the instant application)



Claim 6 of Patent 10,891,035 contains every element of claim 4 of the instant application except the last one and the limitations in the instant application shown in bold.  The applicant has chosen to drop the last part, considering that it would result in a broader claim with reduced limitations. 
Patent 10,891,035 does not expressly teach wherein a preview image generated by the garment previewing tool is a three- dimensional preview image of the jeans garment after a postlaser wash, simulated to have an appearance when worn by a person, and is rotatable in three dimensions to be viewed from an angle selected by the user. Publication 2020/0181822 teaches wherein a preview image generated by the garment previewing tool is a three- dimensional preview image of the jeans garment after a postlaser wash, simulated to have an appearance when worn by a person, and is rotatable in three dimensions to be viewed from an angle selected by the user (Claim 1, L5-11: wherein a preview image generated by the garment previewing tool is a three-dimensional preview image of the jeans garment after a postlaser wash, simulated to have an appearance when worn by a person, and is rotatable in three dimensions to be viewed from an angle selected by the user). 
Claim 4 of the instant application therefore is not patently distinct from the earlier patent claim when considered in combination with Publication 2020/0181822 and as such is unpatentable over obviousness-type double patenting.

4.5	Claim 5 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
based on the third garment preview image comprising the selected pattern with altered sizing or altered positioning, or a combination, using a laser to create a finishing pattern on an outer surface of a garment that is represented by third garment preview image.

based on the third garment preview image comprising the selected pattern with altered sizing or altered positioning, or a combination, using a laser to create a finishing pattern on an outer surface of a garment that is represented by third garment preview image.


Claim 7 of Patent 10,891,035 contains every element of claim 5 of the instant application and thus anticipates claim 5 of the instant application.  Claim 5 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.6	Claim 6 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
based on the laser input file associated with the pattern used in the third garment preview image, the laser removes selected amounts of material from the surface of the first material at different pixel locations of the garment, and for lighter pixel locations of the finishing pattern, a greater amount of the dyed cotton warp yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the dyed cotton warp yarn is removed.

based on the laser input file associated with the pattern used in the third garment preview image, the laser removes selected amounts of material from the surface of the first material at different pixel locations of the garment, and
for lighter pixel locations of the finishing pattern, a greater amount of the dyed cotton warp yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the dyed cotton warp yarn is removed.


Claim 8 of Patent 10,891,035 contains every element of claim 6 of the instant application and thus anticipates claim 6 of the instant application.  Claim 6 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.7	Claim 7 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
a finishing pattern based on the third garment preview image can extend across portions of the garment where two or more fabric panels are joined together by thread by exposing these portions to the laser
a finishing pattern based on the third garment preview image can extend across portions of the garment where two or more fabric panels are joined together by thread by exposing these portions to the laser.


Claim 9 of Patent 10,891,035 contains every element of claim 7 of the instant application and thus anticipates claim 7 of the instant application.  Claim 7 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.8	Claim 8 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
for portions of the garment exposed to the laser where the fabric panels are joined, the fabric panels are joined together using a thread comprising cotton.
for portions of the garment exposed to the laser where the fabric panels are joined, the fabric panels are joined together using a thread comprising cotton.


Claim 10 of Patent 10,891,035 contains every element of claim 8 of the instant application and thus anticipates claim 8 of the instant application.  Claim 8 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.9	Claim 9 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
when using the laser to create a finishing pattern, different laser levels are obtained by varying an output of the laser beam by altering a characteristic of the laser comprising at least one of a frequency, period, pulse width, power, duty cycle, or burning speed.
when using the laser to create a finishing pattern, different laser levels are obtained by varying an output of the laser beam by altering a characteristic of the laser comprising at least one of a frequency, period, pulse width, power, duty cycle, or burning speed.


Claim 11 of Patent 10,891,035 contains every element of claim 9 of the instant application and thus anticipates claim 9 of the instant application.  Claim 9 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.10	Claim 10 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
the garment comprises at least one of a denim garment, pair of pants, pair of jeans, or a pair of denim jeans.

the garment comprises at least one of a denim garment, pair of pants, pair of jeans, or a pair of denim jeans.


Claim 12 of Patent 10,891,035 contains every element of claim 10 of the instant application and thus anticipates claim 10 of the instant application.  Claim 10 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.11	Claim 11 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
the garment is made of at least one of a twill material or a cotton twill material.
the garment is made of at least one of a twill material or a cotton twill material.


Claim 132 of Patent 10,891,035 contains every element of claim 11 of the instant application and thus anticipates claim 11 of the instant application.  Claim 11 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.12	Claim 12 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
the user can alter the sizing of the pattern relative to the base image by way of an operation comprising at least one of rotating the pattern relative to the base image, stretching one or more dimensions of the pattern relative to the base image, shrinking one or more dimensions of the pattern relative to the base image, enlarging the pattern relative to the base image, or compressing the pattern relative to the base image.
the user can alter the sizing of the pattern relative to the base image by way of an operation comprising at least one of rotating the pattern relative to the base image, stretching one or more dimensions of the base image relative to the base image, shrinking one or more dimensions of the base image relative to the base image, enlarging the pattern relative to the base image, or compressing the pattern relative to the base image.


Claim 14 of Patent 10,891,035 contains every element of claim 12 of the instant application and thus anticipates claim 12 of the instant application.  Claim 12 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.13	Claim 13 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
the pattern comprises an inverse image of a laser input file.
the pattern comprises an inverse image of a laser input file.


Claim 15 of Patent 10,891,035 contains every element of claim 13 of the instant application and thus anticipates claim 13 of the instant application.  Claim 13 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.14	Claim 14 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
providing an option for the user to select a tint from a menu of tints; and after the tint is selected, showing a fourth garment preview image on the computer screen comprising the tint in combination with the base image and selected pattern, with altered sizing or altered positioning, or a combination.
providing an option for the user to select a tint from a menu of tints; and
after the tint is selected, showing a fourth garment preview image on the computer screen comprising the tint in combination with the base image and selected pattern, with altered sizing or altered positioning, or a combination.


Claim 16 of Patent 10,891,035 contains every element of claim 14 of the instant application and thus anticipates claim 14 of the instant application.  Claim 14 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.15	Claim 15 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 21 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
providing an option for the user to select a damage from a menu of damages.

providing an option for the user to select a damage from a menu of damages; and 
after the damage is selected, showing a fourth garment preview image on the computer screen comprising the damage in combination with the base image and selected pattern, with altered sizing or altered positioning, or a combination;
after the damage is selected, showing a fourth garment preview image on the computer screen comprising the damage in combination with the base image and selected pattern, with altered sizing or altered positioning, or a combination;
in the fourth garment preview image, allowing the user to select the damage and alter a sizing of the damage relative to the base image and selected pattern, wherein as the user makes changes, the altered sizing of the damage is displayed to the user in real time;
in the fourth garment preview image, allowing the user to select the damage and alter a sizing of the damage relative to the base image and selected pattern, wherein as the user makes changes, the altered sizing of the damage is displayed to the user in real time;
in the fourth garment preview image, allowing the user to select the damage and alter a position of the damage relative to the base image and selected pattern, wherein as the user makes changes, the altered positioning of the damage is displayed to the user in real time; and
in the fourth garment preview image, allowing the user to select the damage and alter a position of the damage relative to the base image and selected pattern, wherein as the user makes changes, the altered positioning of the damage is displayed to the user in real time; and
showing a fifth garment preview image on the computer screen comprising the base image, selected pattern, with altered sizing or altered positioning, or a combination, and the damage, with altered sizing or altered positioning, or a combination.
showing a fifth garment preview image on the computer screen comprising the base image, selected pattern, with altered sizing or altered positioning, or a combination, and the damage, with altered sizing or altered positioning, or a combination.


Claim 21 of Patent 10,891,035 contains every element of claim 15 of the instant application and thus anticipates claim 15 of the instant application.  Claim 15 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.16	Claim 16 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 22 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
the user can alter the sizing of the damage relative to the base image and selected pattern by way of an operation comprising at least one of rotating the damage relative to the base image and selected pattern, stretching one or more dimensions of the damage relative to the base image and selected pattern, shrinking one or more dimensions of the damage relative to the base image and selected pattern, enlarging the damage relative to the base image and selected pattern, or compressing the damage relative to the base image and selected pattern.
the user can alter the sizing of the damage relative to the base image and selected pattern by way of an operation comprising at least one of rotating the damage relative to the base image and selected pattern, stretching one or more dimensions of the damage relative to the base image and selected pattern, shrinking one or more dimensions of the damage relative to the base image and selected pattern, enlarging the damage relative to the base image and selected pattern, or compressing the damage relative to the base image and selected pattern.


Claim 22 of Patent 10,891,035 contains every element of claim 16 of the instant application and thus anticipates claim 16 of the instant application.  Claim 16 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.17	Claim 17 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
providing an option for the user to alter a brightness parameter that adjusts an opacity of the selected pattern relative to the base image; and via a slider bar interface, allowing the user to modify the brightness parameter and showing to the user in real time an effect of changes in the brightness parameter in a fourth preview image.
providing an option for the user to alter a brightness parameter that adjusts an opacity of the selected pattern relative to the base image; and
via a slider bar interface, allowing the user to modify the brightness parameter and showing to the user in real time an effect of changes in the brightness parameter in a fourth preview image.



Claim 17 of Patent 10,891,035 contains every element of claim 17 of the instant application and thus anticipates claim 17 of the instant application.  Claim 17 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

4.18	Claim 18 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent 10,891,035.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,891,035
Instant Application
providing an option for the user to alter a bright point parameter that adjusts a midpoint of a grayscale used to create a piecewise linear mapping of the selected pattern; and via a slider bar interface, allowing the user to modify the bright point parameter and showing to the user in real time an effect of changes in the brightness parameter in a fourth preview image.
providing an option for the user to alter a bright point parameter that adjusts a midpoint of a grayscale used to create a piecewise linear mapping of the selected pattern; and
via a slider bar interface, allowing the user to modify the bright point parameter and showing to the user in real time an effect of changes in the brightness parameter in a fourth preview image.


Claim 18 of Patent 10,891,035 contains every element of claim 18 of the instant application and thus anticipates claim 18 of the instant application.  Claim182 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.

Allowable Subject Matter

5.	Claims 1-18 of the application would be allowable over prior art of record if the claim rejections under double patenting rejection described in Paragraph 4 above are overcome

6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) displaying pattern data and simulated image in parallel, and a user input part for receiving change of pattern data and analog data of said display, changing the pattern data according to the change, thereby changing the display pattern data and simulated image. and the invention is a fabric pattern generating method, using the fabric pattern; generate the fibre product obtained by simulation for three-dimensional simulation images, along the fibre product specified by the pattern data of the suture; a fabric pattern creating program, which is stored in the computer having a display for fabric pattern generated by the computer; generating three-dimensional analogue simulation image obtained by the fibre product along the suture line, designated by the pattern data for sewing using the plurality of fabric cloth sheet is formed between the garment piece in various ways (Morimoto et al., Chinese Patent CN 101209134 A); 
(2) virtual pattern creating device, the pattern includes a pattern constituting a garment, the three-dimensional object includes a human body wearing a garment created from the pattern, and the developed image creating means includes the human body; The pattern data storage unit stores in advance pattern data representing the outer shape of each pattern, the outer shape of the dart on each pattern, and the like for each piece of clothing as a set of a plurality of patterns forming one garment; a pattern is created from the created developed image; three-dimensional data acquisition unit acquires a three-dimensional image of only the upper body of a human body, for example, when creating a pattern of clothes worn on the upper body of a human body such as a jacket; a pattern for a comfortable garment is created by enlarging the average developed image HG and providing a clearance (Yoshiyuki et al., Japanese Patent JP 2005154956 A); 
(3) customizing food service articles; a method and system for utilizing computer communication for customizing a food service article for a specific event, function or occasion according to customer input and including custom indicia in the form of a mark, message, pattern, image, or photograph on the food service article; the right combination of laser wavelength, laser power, plastic substrate, and colorant can yield a high contrast and aesthetically pleasing decoration for customizing disposable food service items and/or simulating permanentware articles without utilizing inks, foils or metallic coatings; a non-contact method for decorating food service articles by laser marking is used for customizing food service articles; the laser intensity and beam deflection are controlled by a computer so as to produce a pattern defined by software instructions; a method for customizing a plastic foodservice article, where the method includes receiving an input over a computer network for customizing said plastic foodservice article from a customer, converting said input into a form processable by a decorating machine computer system, subjecting a surface of said plastic foodservice article to a laser beam, said laser beam having sufficient intensity to cause localized discoloration of said plastic foodservice article, controlling said laser beam through a software-based beam director implemented on said decorating machine computer system, and transforming said plastic foodservice article to customized plastic foodservice article by forming a visible marking pattern on said surface of said plastic foodservice article in accordance with said input received from said customer (Mithal et al., U.S. Patent Application Publication 2013/0144748 A1).

None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including: 
(Claims 1) “in the second garment preview image, allowing the user to select the wear pattern and modify a sizing of the wear pattern relative to the jeans base image, wherein as the user makes changes, the modified sizing of the wear pattern is displayed to the user in real time,
in the second garment preview image, allowing the user to select the wear pattern and modify a position of the wear pattern relative to the jeans base image, wherein as the user makes changes, the modified positioning of the wear pattern is displayed to the user in real time, and
showing a third garment preview image on the computer screen comprising the jeans base image and selected wear pattern, with modified sizing or modified positioning, or a combination; and
based on laser input file associated with the third garment preview image comprising the selected wear pattern with modified sizing or modified positioning, or a combination, using a laser to create a finishing pattern on an outer surface of the target jeans”, in combination with remaining elements of the claim.
 
None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including: 
(Claims 4) “in the second garment preview image, allowing the user to select the pattern and alter a sizing of the pattern relative to the base image, wherein as the user makes changes, the altered sizing of the pattern is displayed to the user in real time,
in the second garment preview image, allowing the user to select the pattern and alter a position of the pattern relative to the base image, wherein as the user makes changes, the altered positioning of the pattern is displayed to the user in real time, and
showing a third garment preview image on the computer screen comprising the base image and selected pattern, with altered sizing or altered positioning, or a combination”, in combination with remaining elements of the claim.
 
All dependent claims are allowable because of their dependence on the allowable independent claims.
 
Art considered

7.	The following additional patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a method for using a laser to create a finishing pattern on an outer surface of the target jeans garment.
1.	Bell et al., "Lase finishing design tool", U.S. Patent Application Publication 2019/0129603 A1, May 2019. 
2.	Shultz et al., “Apparel modeling in a virtual store front”, U.S. Patent US 10,687573 B2, June 2020.
3.	Schultz et al., "Laser finishing design tool”, U.S. Patent Application Publication 2020/0048825 A1, August 2018.
4.	Bell et al., "Three-dimensional rendering preview --- of laser finished garments, U.S. Patent Application Publication 2021/0027352 A1, Jan 2021.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	July 23, 2022